Citation Nr: 0522412	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-17 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for residuals of bilateral 
trench foot.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1944 to September 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision by the Oakland Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for residuals of bilateral trench foot.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

In his April 2004 substantive appeal (VA Form 9), the veteran 
indicated his desire to attend a hearing before a Veterans 
Law Judge at the RO (Travel Board hearing).  In May 2004 
correspondence to the RO, the veteran reported that in lieu 
of a Travel Board hearing, he wished to appear at the RO for 
a videoconference hearing before a Veterans Law Judge.  He 
was scheduled for such hearing on July 21, 2005, but he 
failed to appear for the hearing.  However, in a letter 
received by the Board on July 8, 2005 (prior to the 
videoconference hearing), the veteran reported that he wished 
to decline the videoconference hearing, and reiterated his 
desire for a hearing before a Veterans Law Judge at the RO 
(i.e., Travel Board hearing).  Accordingly, due process 
considerations mandate that the hearing be rescheduled.  
38 C.F.R. § 20.704 (d).  

Since Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
Veterans Law Judge at the RO (or, in the 
alternative, if he so desires, a video 
conference hearing before a Veterans Law 
Judge), and provide him and his 
representative with written notification 
as to the date, time, and location of 
said hearing.

The claim should then be processed in accordance with 
standard appellate procedures.  The veteran has the right to 
submit additional evidence/argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.




	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



